221 F.2d 115
The COLD METAL PROCESS COMPANY and the Union National Bankof Youngstown, Ohio, Trustee,v.UNITED ENGINEERING & FOUNDRY COMPANY, Appellant.
No. 11582.
United States Court of Appeals Third Circuit.
Argued April 18, 1955.Decided April 21, 1955.

Jo. Baily Brown, Pittsburgh, Pa., for appellant, in opposition to motion to dismiss.
William H. Webb, Pittsburgh, Pa., for appellees, on motion by appellees to dismiss appeal.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
The appellee in this case has filed a motion to dismiss the appeal of United Engineering & Foundry Company on the ground that the judgment appealed from is not final.  A similar motion was made on March 21, 1955, which was granted.  The order granting the motion was made 'without prejudice to the right of the District Court * * * to enter a final judgment therein in accordance with the provisions of Rule 54(b) of the Federal Rules of Civil Procedure (28 U.S.C.).'


2
Following this order United presented to the United States District Court for the Western District of Pennsylvania a motion to vacate its judgment of January 19, 1955, and to enter judgment in accordance with Rule 54(b).  This was done by the district court on March 30, 1955, after argument in open court.  We think the determination made under the circumstances of this case is the very kind of thing Rule 54(b) was written to provide for.  We see no violation of discretion on the part of the district judge in entering it.


3
The motion of the appellee to dismiss will, therefore, be denied.